Citation Nr: 9909990	
Decision Date: 04/09/99    Archive Date: 04/29/99

DOCKET NO.  93-08 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to total rating based on unemployability due 
to service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT PERSONAL HEARING ON APPEAL

Appellant and E.C.



ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from October 1969 until 
September 1971.  

The current appeal comes before the Department of Veterans 
Affairs (VA) Board of Veterans' Appeals (Board) from rating 
decisions of October 1992 and November 1997 of the St. Louis, 
Missouri Regional Office (RO) which denied service connection 
for hypertension and entitlement to individual 
unemployability due to service-connected disability, 
respectively.

This case was remanded by a decision of the Board dated in 
August 1996 and is once again before a signatory Member of 
the Board for appropriate disposition.

The record reflects that the appellant was afforded a 
personal hearing on the appeal in April 1998, wherein he 
affirmatively withdrew the issues of service connection for a 
condition manifested by chest pain and an increased rating 
for a service-connected low disorder which were previously on 
appeal.


FINDINGS OF FACT

1.  The claim for service connection for hypertension is not 
plausible. 

2.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal with respect to the 
issue of a total rating based on unemployability has been 
obtained by the Board.  

3.  Service connection is in effect for residuals of 
laminectomy, L5 and S1, with excision of herniated nucleus 
pulposus, evaluated as 60 percent disabling.

4.  The veteran completed between two and four years of high 
school and reports occupational experience as a truck driver; 
he indicated that he last worked on a regular basis in 
September or October 1981. 

5.  The veteran's service-connected low back disorder has not 
been shown to preclude him from securing or following a 
substantially gainful occupation consistent with his 
education and occupational experience.


CONCLUSIONS OF LAW

1.  The claim for entitlement to service connection for 
hypertension is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

2.  The criteria for a total rating based upon individual 
unemployability due to service-connected disability have not 
been met.  38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. §§ 
3.340, 3.341, 4.16 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110 (West 1991).  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  Continuity of symptomatology 
is required where the condition noted during service is not, 
in fact, shown to be chronic or where the diagnosis of 
chronicity may legitimately be questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303 (1998).  Where a veteran served 
continuously for 90 days during a period of war or during 
peacetime service after December 31, 1946, and cardiovascular 
disease becomes manifest to a degree of 10 percent within one 
year from the date of termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1998).  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service or aggravated by service.  38 C.F.R. 
§§ 3.303, 3.306 (1998).

The appellant contends that he developed high blood pressure 
in service and has had chronic hypertension over the years 
since separation for which service connection should now be 
granted by the Board.  

The Board must now consider the threshold issue of whether 
the appellant has presented a well-grounded claim.  In this 
regard, he has "the burden of submitting evidence sufficient 
to justify a belief by a fair and impartial individual that 
the claim is well grounded."  38 U.S.C.A. § 5107(a) (West 
1991); Grivois v. Brown, 6 Vet. App. 136, 140 (1994), Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).  While the claim 
need not be conclusive, it must be accompanied by supporting 
evidence.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
In the absence of evidence of a well-grounded claim, there is 
no duty to assist the veteran in developing the facts 
pertinent to the claim, and the claim must fail.  See Epps v. 
Gober, 126 F.3d 1464 (1997); see also Slater v. Brown, 9 Vet. 
App. 240, 243 (1996); Gregory v Brown, 8 Vet. App. 563, 568 
(1996) (en banc).

To establish that a claim for service connection is well 
grounded, the appellant must satisfy three elements.  First, 
there must be a medical diagnosis of a current disability.  
Second, there must be medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury.  Third, there must be medical evidence of 
a nexus between an in-service disease or injury and the 
currently claimed disability.  Where the determinative issue 
involves medical causation, competent medical evidence to the 
effect that the claim is plausible is required.  See Epps v. 
Gober, supra.  

The service medical records reflect that in November 1970, 
the veteran's blood pressure was 130/72.  Upon examination in 
May 1971 for separation from service, the veteran's blood 
pressure was 124/96.  On July 1, 1971, it was noted that due 
to the high diastolic reading of 96 on his physical 
examination, his blood pressure would be recorded on a series 
of three days.  It appears that a diastolic reading of 90 was 
indicated on that day.  On July 6, 1971, the veteran's blood 
pressure was 122/84.  On July 7, 1971, a blood pressure 
reading of 120/86 was recorded.  No further reference to an 
elevated blood pressure reading was noted.

Upon postservice VA examination in August 1972, a blood 
pressure reading of 140/80 and a pulse rate of 60 were 
obtained.  He was seen in January 1973 on a VA outpatient 
basis with complaints which included headaches.  A blood 
pressure reading of 130/80 was noted at that time.  His blood 
pressure was 120/80 in August 1974 and June 1976.  In July 
1976, the appellant was seen with complaints of headaches 
which he attributed to nerves and tension.  A blood pressure 
reading of 124/88 was recorded in November 1976.  He was seen 
in August 1977 complaining of dizzy spells.  A blood pressure 
reading of 112/80 was noted on that occasion.  In February 
1978, his blood pressure was 124/76.  In December 1980 he was 
treated for severe headaches and other symptoms diagnosed as 
sinusitis.  A blood pressure reading of 124/72 was obtained 
at that time.  Four VA outpatient medical certificates dated 
between March and September 1982 reflect blood pressure 
readings of 108/72, 110/70, 122/76, and 112/74.  He was seen 
in October 1983 and a blood pressure reading of 130/90 was 
noted.  The same blood pressure reading was recorded in 
January 1984.  A blood pressure reading of 140/100 was shown 
in June 1984. 

A claim for service connection for hypertension was received 
in August 1992.  The veteran stated that he had been 
administered medication for high blood pressure while in 
service.  Subsequently received were additional VA medical 
certificates indicating blood pressure readings of 120/80 in 
December 1988 and 120/78 in January 1990.  The appellant's 
blood pressure of 130/100 in July 1991 was circled by the 
examiner.  In August 1991, his blood pressure was 130/90, and 
in November 1991, it was 110/80.  Blood pressure readings in 
March and April 1992 were 116/80 and 120/80, respectively.  

A systolic pressure of 150 or above, or diastolic pressure of 
90 or above, was not demonstrated on ensuing VA outpatient 
treatment records.  He was hospitalized in August 1992 at a 
VA facility for a complaint of chest pain and recited medical 
history to the effect that he had had hypertension since 
1971, but was currently on no medication.  A blood pressure 
reading of 120/70 was noted at that time.  No cardiovascular 
illness was diagnosed on that admission.  Subsequent VA 
outpatient clinical records do not demonstrate a systolic 
pressure of 150 or above, or diastolic pressure of 90 or 
above, and were without evidence that the veteran had been 
placed on any medication to regulate his blood pressure.  A 
VA outpatient examiner wrote in January 1993 that veteran was 
seen stating that his blood pressure medicine had run out a 
week before.  It was noted, however, that there was no 
indication that the appellant had ever been on medication, 
although the veteran "swears" they were filled there one 
month before.  The examiner related there was evidence that 
the appellant had been prescribed other drugs, but stated 
that "nowhere on his charts can I find one hypertensive 
BP."  The veteran's blood pressure was noted to be normal on 
current evaluation.  

VA outpatient clinical records indicate that the appellant 
was seen in the  hypertension clinic in May 1995, when his 
blood pressure was recorded as 131/101, 146/117, 130/86 and 
120/92.  It was noted the veteran had taken medication that 
morning and was on a low sodium diet.  A diagnosis of 
hypertension was noted.  He was afforded a VA examination for 
compensation and pension purposes in October 1995 where he 
was reported to have stated that he had had hypertension all 
his life.  A sitting blood pressure reading of 150/90 was 
obtained on that occasion.  Following examination, the 
examiner rendered a diagnosis of hypertension, and stated 
that the veteran had had the condition for a long time and 
that this was evident by end organ damage with cardiac 
enlargement on physical examination, renal insufficiency, 
arterial narrowing on fundoscopic examination and an S4.  
However, a chest X-ray of that same day was interpreted as 
showing that the heart was normal in size and contour and 
that the veteran had a normal chest examination. 

The veteran underwent a VA examination in January 1997 by the 
same examiner who had seen him in October 1995.  It was 
reported on this occasion that a thorough and complete review 
of the veteran's medical records showed that the he did not 
have high blood pressure until the early to mid 1990's.   It 
was noted that multiple blood pressure readings were done 
which were normal and that he had not been on any 
antihypertensive medications at that time.  The examiner 
added that, in fact, the veteran had been prescribed 
nonsteroidals and decongestants which typically raised blood 
pressure, and that that was not evident in any of those 
readings.  It was found that the appellant was currently 
clearly hypertensive. 

Analysis

The Board points out in this instance that although the 
appellant now claims that he developed hypertension in 
service which developed into a chronic disability from that 
time, a comprehensive review of the entire clinical record in 
this instance provides no factual or clinical support for 
this proposition.  Although the service medical records do 
indeed reveal that he had an elevated blood pressure reading 
in May 1971, and may have had a borderline reading on July 1, 
1971, it is clearly shown that subsequent blood pressure 
readings were well within the range of normal.  Moreover, the 
veteran's blood pressure was noted to be normal on 
postservice VA examination in 1972 and for many years 
thereafter except for sporadic instances throughout the 
years.  In view of such, the Board must conclude that the 
high blood pressure noted in service did not become a chronic 
disability.  See 38 C.F.R.§ 1110; 38 C.F.R. § 3.303.  It is 
also demonstrated that the first indication of chronic 
hypertension was not clinically indicated within one year of 
discharge from service and may not be directly or 
presumptively attributable to service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

The Board must point out in this instance that where the 
determinative issues involve medical causation or a medical 
diagnosis, competent evidence is required to make a claim 
"plausible" or "possible."  Murphy, 1 Vet.App. at 81.  The 
record reflects that none of the veteran's multiple medical 
providers in the record has proposed any link between service 
and current hypertension.  A VA outpatient provider noted in 
January 1993 that there was no evidence in his chart that the 
appellant had ever had hypertension or been on hypertensive 
medication.  Moreover, while the VA examiner of October 1995 
did initially indicate that the appellant's hypertension was 
of longstanding, on an ensuing evaluation in January 1997, 
that same examiner unequivocally stated that after he had had 
a chance to review the clinical records, it was shown that 
the appellant did not have chronic hypertension until the 
early to mid 1990's.  As it is the province of trained health 
care providers to enter conclusions which require medical 
expertise, such as opinions as to diagnosis and causation, 
Jones v. Brown, 7 Vet.App. 134, 137 (1994), the appellant's 
opinion in this matter is not competent evidence of the 
required nexus.  See also Heuer v. Brown, 7 Vet.App. 379, 384 
(1995).  There is no competent medical evidence of record 
which establishes a nexus relationship between current 
hypertension and a high blood pressure reading in service.  
See Caluza v. Brown, 7 Vet. App. 498 (1995).  As a lay person 
who is untrained in the field of medicine, the veteran is not 
competent to provide a medical opinion.  Espiritu v. 
Derwinski, 2 Vet.App. 492, 494 (1992).  Consequently, his own 
assertions that current hypertension is related to service do 
not constitute cognizable evidence upon which to reach the 
merits of this matter. 

A well-grounded claim must be supported by evidence, more 
than merely allegations.  Tirpak at 609, 611.  Accordingly, 
without the requisite competent evidence reflecting that the 
veteran's hypertension is of service onset, he has not met 
his burden of submitting evidence that his claim for service 
connection for such is well grounded.  Grottveit v. Brown, 
5 Vet.App. 91, 93 (1993); Tirpak at 611.  Accordingly, the 
appellant's claim for entitlement to service connection for 
hypertension is found to be not well-grounded, and the claim 
must be denied.  See Edenfield v. Brown, 8 Vet.App. 384 
(1995).

As the veteran's claim in this regard is not well grounded, 
the VA has no further duty to assist him in developing the 
record to support this appeal.  See Epps, supra.  Moreover, 
the Board is not otherwise aware of the existence of any 
relevant evidence which, if obtained, would make the claim 
well grounded.  See McKnight v. Gober, No. 97-7062 (Fed.Cir. 
Dec. 16, 1997) (per curiam).

The Board recognizes that this appeal is being disposed of in 
a manner that differs from that used by the RO.  The RO 
denied the veteran's claim on the merits while the Board has 
concluded that the claim is not well grounded.  However, the 
Court has held that "when an RO does not specifically 
address the question whether a claim is well grounded but 
rather, as here, proceeds to adjudication on the merits, 
there is no prejudice to the veteran solely from the omission 
of the well-grounded analysis."  Meyer v. Brown, 9 Vet. App. 
425, 432 (1996).

As the foregoing explains the need for competent evidence of 
current disability which is linked by competent evidence to 
service, the Board views its discussions above sufficient to 
inform the veteran of the elements necessary to complete his 
application for service connection for the above disorder.  
Robinette, 8 Vet.App. at 77.

2.  Total rating based on unemployability due to service-
connected disability.  

As a preliminary matter, the Board finds that the veteran's 
claim for a total rating based upon individual 
unemployability due to service-connected disability is 
plausible and capable of substantiation, and is thus well 
grounded within the meaning of 38 U.S.C.A. § 5107(a); see 
Proscelle v. Derwinski, 2 Vet.App. 629 (1992).  The Board is 
satisfied that all relevant evidence has been obtained and 
that no further assistance to the veteran is required to 
comply with the duty to assist mandated by 38 U.S.C.A. 
§ 5107(a).

Disability evaluations are administered under the VA's 
Schedule for Rating Disabilities found in 38 C.F.R. Part 4 
(1998) and are designed to compensate the veteran for the 
average impairment in earning capacity.  38 U.S.C.A. § 1155. 
Separate diagnostic codes identify the various disabilities.  

A total compensation rating based on individual 
unemployability may be assigned when it is shown that the 
veteran, by reason of his service-connected disabilities, is 
precluded from obtaining or maintaining substantially gainful 
employment consistent with his education and occupational 
experience.  38 C.F.R. §§ 3.340. 3.341, 4.16.  A total 
disability rating may also be based primarily upon the 
average impairment in earning capacity, that is, upon the 
economic or industrial handicap which must be overcome and 
not for individual success in overcoming it.  Total 
disability will be considered to exist when there is present 
any impairment of mind or body which is sufficient to render 
it impossible for the average person to follow a 
substantially gainful employment.  See 38 C.F.R. § 4.15.  

In evaluating whether the veteran's service-connected 
disability precludes substantially gainful employment, the 
Board notes that the VA Adjudication Procedure Manual (M21- 
1), Part VI, par. 7.09, Change 58 (January 31, 1997), defines 
substantially gainful employment as that which is ordinarily 
followed by the nondisabled to earn a livelihood, with 
earnings common to the particular occupation in the community 
where the veteran resides.  This suggests a living wage.  
Ferraro v. Derwinski, 1 Vet.App. 326, 332 (1991).  The 
ability to work sporadically or obtain marginal employment is 
not substantially gainful employment,  Moore v. Derwinski, 1 
Vet.App. 356. 358 (1991).

It is the defined and consistently applied policy of the VA 
to administer the law under a broad interpretation, 
consistent, however, with the facts shown in each case.  
When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the claimant.  38 C.F.R. § 4.3; See also 38 C.F.R. § 3.102 
(1998).

The veteran submitted an application for increased 
compensation based on unemployability in January 1993 and 
indicated that he had completed four years of high school.  
He noted at that time that he had last worked on a regular 
basis in July 1980, and that he had had occupational 
experience as a truck driver.  On an income and net worth 
statement received in October 1996, he also indicated that he 
had completed high school.  However, in a VA Form 21-8940 
received in March 1997, the appellant noted that he had only 
completed two years of high school and last worked full time 
in September 1981.  He veteran reported occupational 
experience as a truck driver with South State Trucklines.  
However, at least two responses dated in October 1996 and 
August 1997 have denied that the appellant ever worked for 
that company.  

The veteran is currently service connected for residuals of 
laminectomy, L5 and S1, with excision of herniated nucleus 
pulposus, evaluated as 60 percent disabling.  Therefore, he 
meets the threshold requirements of 38 C.F.R. § 4.16(a) for 
consideration of a total rating based upon individual 
unemployability due to service-connected disability.  He 
asserts that he is unemployable solely on account of symptoms 
associated with his service-connected low back disability.  
The appellant presented testimony upon personal hearing on 
appeal in April 1998 that he had back pain all the time, 
could not sit or stand for any prolonged periods, and stated 
that he had to use a cane to assist in ambulation.  He 
related that he had numbness of the lower extremities due to 
back pain, had trouble climbing stairs, and said he could 
sleep very little on account of his symptoms.  He stated that 
there were some days he could not get out of bed and that he 
received regular treatment for low back symptomatology. 

On most recent VA examination of the low back in May 1997, 
the veteran stated that surgery on his back in 1984 did not 
improve his symptoms and that he had had gradually worsening 
low back pain.  He related that he had developed weakness in 
the left leg after his operation.  He stated that he 
currently utilized a TENS unit and wore a back brace.  He 
indicated that he had back pain intermittently everyday which 
was usually relieved after taking medication, but that it 
never went away completely, and he was always left with some 
degree of back discomfort.  The veteran also noted that he 
was still experiencing weakness and numbness in his left leg, 
and had morning back stiffness that lasted up to four hours.

Examination of the low back disclosed no postural 
abnormalities or deformity.  Back musculature was within 
normal limits.  Forward flexion could be achieved to 30 
degrees and backward extension, left and right lateral 
flexion, and left and right rotation were all to 15 degrees, 
individually.  It was noted that the veteran exhibited 
discomfort with basically all movements of the back.  He had 
a positive straight leg raising sign at 30 degrees in his 
left leg.  Neurologic examination revealed some deficit in 
the left lower extremity.  An X-ray of the lumbar spine 
disclosed no abnormality and was interpreted as normal.  
Following examination, an impression of lower back pain 
possibly related to disc herniation, no evidence of 
osteoarthritis or degenerative disc disease on X-ray was 
rendered.  

Analysis

For the appellant to prevail in his claim for a total 
compensation rating based on individual unemployability, the 
record must reflect that he is unable to work due solely to 
his service-connected impairment, taking into account his 
education, work experience and related factors.  The opinions 
of medical examiners who have seen him in person are 
important evidence.  Essentially, however, the issue is 
whether a particular job, or type of job, is within the 
veteran's physical and mental capabilities.  See Moore v. 
Derwinski, 1 Vet.App. 83 (1991). 

The Board observes in this instance that while the veteran 
may indeed have significant physical impairment owing to his 
service-connected low back, the preponderance of the evidence 
fails to demonstrate he is unemployable solely due to low 
back disability, consistent with his high school education, 
and specialized occupational experience outlined above.  A 
longitudinal review of the voluminous evidence of record 
discloses that the appellant sought continuing treatment on a 
VA outpatient basis for low back symptomatology which 
culminated in surgery on his back in March 1984.  
Documentation from the Social Security Administration (SSA) 
dated in June 1985 reflects that he was granted disability 
benefits with a primary diagnosis of low back disability with 
radiculopathy.  Since that time, however, a careful review of 
the clinical evidence of record reflects that while the 
appellant does indeed receive a great deal of VA follow-up 
and treatment, including hospitalization, for numerous 
complaints and disorders, it is shown that he has sought 
virtually no treatment specific to his low back over the past 
10 years.  It is shown that references to chronic low back 
pain are recorded in the ongoing VA clinical data, but it is 
demonstrated that he is treated primarily for severe heart 
disease for which he had recently been hospitalized on a 
number of occasions, psychiatric disability and chronic 
obstructive pulmonary disease.  

The Board further notes in this instance that upon most 
recent VA examination of the low back in May 1997, range of 
motion was significantly reduced and some neurologic deficit 
affecting the left lower extremity was indicated.  However, 
an X-ray of the lumbar spine was interpreted as completely 
within normal limits without evidence of any degenerative 
process.  The veteran was reported to have stated at that 
time that while he was never completely free of back pain, 
that he did obtain relief from medication.  A careful review 
of the VA clinical data reveals elsewhere that in the record 
that his back pain is alleviated by medication.  As well, his 
testimony of lack of sleep due to back pain is contradicted 
by several treatment records in recent years which show that 
he related that he was sleeping well or complained of 
sleeping too much.  The Board also observes that VA examiners 
in January 1985 and August 1986 were of the opinion that the 
appellant's complaints of pain far exceeded and were out of 
proportion to the physical findings.  Most recently in May 
1996, a VA examiner from whom he received regular outpatient 
psychiatric therapy noted that the veteran stated that his 
main problem was "how to get my service-connection up to 100 
percent."  The examiner stated at that time that in 
examining his medical records, discrepancies in his reporting 
and a tendency toward exaggeration and changeability were 
noted.  In June 1996 it was reported that his progress notes 
indicated a pattern of asking for help, essential 
noncompliance and a devaluation of what the VA did for him.  
In view of such, the veteran's assertions that back pain 
alone prevents him from seeking and maintaining employment 
are not substantially credible.  Consequently, after a 
careful review of the medical evidence in this case, the 
Board finds that the record does not demonstrate that the 
veteran's service-connected back disorder, in and of itself 
prevents him from securing substantially gainful employment.

The Board notes that the appellant has been unemployed for 
quite a number of years and has testified that he cannot 
obtain a job on account of his back.  However, it is well 
established that unemployment is not tantamount to 
unemployability.  The question is whether the veteran is 
capable of performing the physical and mental acts required 
by employment, not whether the veteran can find employment.  
38 C.F.R. § 4.16(a); Van Hoose v. Brown, 4 Vet. App. 361 
(1993).  The sole fact that the he is currently not employed 
does not suffice to establish unemployability for VA 
purposes; his current 60 percent disability evaluation is 
already recognition that his ability to obtain employment is 
significantly impaired.  See id.  

Accordingly, the Board finds that a total rating based on 
unemployability due to service-connected disability is not 
warranted.

The Board has also considered the doctrine of benefit of the 
doubt, but finds that the record does not provide an 
approximate balance of negative and positive evidence on the 
merits.  Therefore, a reasonable basis for a grant of the 
benefit sought on appeal is not identified at this time.


ORDER

The claim for service connection for hypertension is not well 
grounded and the appeal is therefore denied. 

A total evaluation based on unemployability due to service- 
connected disability is denied.



		
	U. R. POWELL
	Member, Board of Veterans' Appeals


 Department of Veterans Affairs

